DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6 and 8-20 allowed.
3.	The closest relevant arts are Saito et al (8,137,425 B2) and Erdmann (8,763,635 B2).
Saito et al disclose an air cleaner (10 in Fig. 1) comprising a filter case (14) configured to introduce, by a suction force of an internal space, ambient air being discharged through a filter (15 in Fig. 2A) provided in the internal space as intake air from which foreign substances are removed; and a built-in valve (18 in Fig. 2B) built in the internal space of the filter case (14) and configured to form a first ambient air introduction path (16 in Fig. 1) for introducing the ambient air and an second ambient air introduction path (17) separated from the first ambient air introduction path (16) and to open the second ambient air introduction path (17), wherein the ambient air flows into through the second ambient air introduction path (17) when the suction force is increased (col. 2, lines 49-54).  Saito el al show in Figure 1 that the first ambient air introduction path (16) and the second ambient air introduction path (17) are separately located in predetermined locations of the filter case (14).  Saito et al disclose a built-in valve (18 in Fig. 2B) as an on-off valve provided in the second ambient air introduction path (17) (col. 2, lines 8-13) so as to be rotatable about the rotation shaft (18c) as a fulcrum (col. 5, lines 47-55), rather than a ball valve by a buoyant force of water.

4.	Claims 1-4, 6 and 8-20 of this instant patent application differ from the disclosure of either Saito et al (8,137,425 B2) or Erdmann (8,763,635 B2) in that an air cleaner comprises a built-in valve specifically including a ball valve having: a ball configured to receive the suction force and the buoyant force and to selectively ascend to open the second ambient air introduction path; an insulator coupled to the valve fixer and configured to form a flow hole (83) communicating with the open hole and selectively clogged by the ball; and a ball guide (90) configured to make the air and the water pass through the ball guide (90) as confining the ball (70) in the ball guide (90) and limiting an ascending distance of the ball, as shown in Applicant’s Figure 4.  In this structure, since an ascending distance of the ball (70) is limited and secured by the ball guide (90), the ball (70 can stably ascend or descend in the ball space (93) of the ball guide (90), thereby implementing improvement of the engine output and fuel economy and performance coping with an inflow of foreign substances more effectively by automating opening and closing operations of the built-in valve with an engine load caused by an internal factor, such as an engine power 



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 29, 2021